Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-10, 16-17, 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,137,195 to Walter.
With regard to claims 1, 20, a rack comprising two rack elements (fig. 1) for mounting on a car roof for supporting a load thereon, the rack comprising: two rack bodies (10) configured for holding a load; a distal support located on a distal portion of said rack body configured to support said distal portion of said rack body above a roof of a car (rack body 10 has two identical end that both support a load above a vehicle roof and have an anchor rigidly attached thereto); an anchor (110, 100, figs. 2-3) rigidly attached to a proximal portion of said rack body, said anchor projecting downward from said rack body and thin enough to fit between a closed door and door frame of a car (PAR 3, 6, 9-10, disclose anchor fit between door and door frame).
With regard to claim 5, including a first anchor support (30, 80) supporting said anchor extending laterally from a first side of said rack body and a second anchor support supporting a second anchor extending laterally on an opposite side and below the rack body (supports 30, 80, support anchors and both ends of the rack, figs. 1-2).
With regard to claim 6, further including an adjustable length arm (50) connecting said anchor to said distal support.
With regard to claim 8, further comprising a proximal support (fig. 1 shows supports at both proximal and distal ends of rack).
With regard to claim 9, wherein said anchor (110, 100) includes a malleable portion insertable between said door frame and said closed door said malleable portion configured to deform to conform to a shape of an interface between said car door and said car door frame by forces exerted by said car door and said car door frame (PAR 3, 6 disclose may be malleable and are an interface between car door and car frame).
With regard to claim 10, wherein said distal support includes a distal cross- piece extending laterally of opposite sides of the rack body (fig. 1 shows supports 30, 80, with a portion extending laterally).
With regard to claim 16, further comprising wherein said rack body (10) includes an exposed channel configured for mounting an accessory mount (fig. 2 shows raised member 50 exposing channels between posts 170 for mounting accessories).
With regard to claim 17, a method of attaching a roof rack to a car comprising: locating a distal support of the roof rack on a car roof; locating a proximal anchor of the rack between a frame the car and an open door of the car; closing said door onto said anchor to immobilize the anchor with respect to the car.  As discussed above with regard to claim 1, Walter discloses all the structural limitations of a rack with distal and proximal ends and an anchor rigidly attached thereto.  Walter, PAR 3, 6, 9-10 further discloses the rack anchor being wedged between a car door and frame).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,137,195 to Walter in view of US 2015/0182020 to Rahman.
As discussed above and with regard to claim 11, Walter discloses the invention substantially as claimed including a rack with distal and proximal ends and an anchor rigidly attached thereto and anchor supports having laterally extending feet (30, 80 of Walter).  Walter does not disclose wherein the anchor supports include a magnetic pad configured to rest on the roof of the car.  Strong magnets used on vehicle racks are well known and expected in the art.  Rahman teaches the use of magnets to hold a rack onto a vehicle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Rahman to the rack support feet of Walter.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing an additional means for securing the rack to a vehicle roof.
Allowable Subject Matter
Claims 2-4, 7, 12-15, 18-19, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

10/20/2022